SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-50472 NEW FRONTIER ENERGY, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1530098 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1801 Broadway, Suite 920, Denver, CO 80203 (Address of principal executive offices) (303) 730-9994 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. > Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yes o No x As of March 16, 2010, there were 44,276,306 shares of common stock outstanding (not including 17,243,059 shares that have not been issued.) See Note 9. NEW FRONTIER ENERGY, INC. Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets at November 30, 2009 (unaudited) and February 28, 2009 3 Consolidated Statements of Operations (unaudited) for the three months endedNovember 30, 2009 and 2008 4 Consolidated Statements of Operations (unaudited) for the nine months ended November 30, 2009 and 2008 5 Consolidated Statements of Cash Flows (unaudited) for the nine months ended November 30, 2009 and 2008 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 Item 4T Controls and Procedures 23 Part II - OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 26 Item 4 Submission of Matters of a Vote of Security Holders 26 Item 5 Other Information 26 Item 6 Exhibits 26 SIGNATURES 26 EXHIBITS NEW FRONTIER ENERGY, INC. CONSOLIDATED BALANCE SHEETS November 30, 2009 February 28, 2009 (Unaudited) ASSETS CURRENT ASSETS Cash $ 1,311,902 $ 856,475 Segregated arbitration funds, affiliates 500,100 — Accounts receivable, trade, net of allowances 2,185,747 583,628 Prepaid expenses 330,665 233,423 Total current assets 4,328,414 1,673,526 PROPERTY AND EQUIPMENT, NET OF ACCUMULATED DEPRECIATION AND DEPLETION of $2,642,123 and $2,278,466 as of November 30, 2009 and February 28, 2009, respectively 13,575,697 14,949,366 OTHER ASSETS Deposits 160,000 160,000 Total assets $ 18,064,111 $ 16,782,892 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 2,073,395 $ 862,248 Segregated funds indemnification, affiliates 500,000 — Notes payable, current portion, affiliates 201,562 403,125 Notes payable, current portion 636,696 825,898 Dividends payable 2,559,867 1,999,083 Accrued expenses 1,300,858 376,133 Accrued interest — 2,459 Accounts payable, affiliates 43,989 38,142 Total current liabilities 7,316,367 4,507,088 LONG TERM LIABILITIES Notes payable, affiliates 201,563 — Asset retirement obligation 290,000 290,000 Total liabilities 7,807,930 4,797,088 STOCKHOLDERS’ EQUITY Preferred stock, $.001 par value, 25,000,000 shares authorized: Series A Convertible, 100,000 shares authorized; none issued and outstanding — — Series B Convertible, 36,036 shares authorized; 19,000 and 19,040 shares issued and outstanding as of November 30, 2009 and February 28, 2009, respectively 19 20 Series C Convertible, 230,000 shares authorized; 216,000 shares issued and outstanding as of November 30, 2009 and February 28, 2009 216 216 Common stock, $.001 par value, 500,000,000 shares authorized; 25,504,537 and 13,441,884 shares issued and outstanding as of November 30, 2009 and February 28, 2009, respectively 25,504 13,441 Additional paid in capital 46,563,568 43,460,402 Accumulated deficit (36,730,629 ) (31,904,791 ) Total New Frontier Energy, Inc stockholders’ equity 9,858,678 11,569,288 Noncontrolling interest 397,503 416,516 Total stockholders’ equity 10,256,181 11,985,804 Total liabilities and stockholders’ equity $ 18,064,111 $ 16,782,892 See accompanying notes to the condensed consolidated financial statements. 3 NEW FRONTIER ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended November 30, 2009 November 30, 2008 Operating revenues: Oil and gas sales $ 44,511 $ 306,152 Gathering and operating fees 25,200 30,150 Total revenue 69,711 336,302 Operating expenses: Exploration costs, including dry holes 4,128 82,334 Lease operating expenses 28,811 351,320 Cost of gas gathering 1,584 — General and administrative 233,579 401,481 Stock-based compensation 566,057 402,700 Depreciation, depletion and amortization 61,866 226,464 Total operating expenses 896,025 1,464,299 Loss from operations (826,314 ) (1,127,997 ) Other income (expense): Other income 103,294 — Interest income 3 12,490 Interest expense (25,155 ) (19,854 ) Total other income (expense) 78,142 (7,364 ) Loss before income taxes (748,172 ) (1,135,361 ) Income tax benefit (expense) — — Net loss (748,172 ) (1,135,361 ) Less: net income attributable to noncontrolling interest (13,933 ) (7,479 ) Net loss (762,105 ) (1,142,840 ) Preferred stock dividends and distributions to noncontrolling interest (191,638 ) (218,979 ) Net loss attributable to common shareholders $ (953,743 ) $ (1,361,819 ) Net loss per common share Basic and diluted $ (0.07 ) $ (0.10 ) Weighted average shares outstanding Basic and diluted 17,592,449 13,204,945 See accompanying notes to the condensed consolidated financial statements. 4 NEW FRONTIER ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended November 30, 2009 November 30, 2008 Operating revenues: Oil and gas sales $ 146,893 $ 1,056,964 Gathering and operating fees 113,139 108,068 Total revenue 260,032 1,165,032 Operating expenses: Exploration costs, including dry holes 76,411 179,044 Lease operating expenses 302,706 948,215 Cost of gas gathering 2,235 1,139 General and administrative 1,587,374 1,504,473 Stock-based compensation 1,405,304 1,836,500 Impairments and abandonments 809,721 — Depreciation, depletion and amortization 363,657 737,241 Total operating expenses 4,547,408 5,206,612 Loss from operations (4,287,376 ) (4,041,580 ) Other income (expense): Other income 103,294 — Interest income 1,358 62,437 Interest expense (53,313 ) (62,914 ) Total other income (expense) 51,339 (477 ) Loss before income taxes (4,236,037 ) (4,042,057 ) Income tax benefit (expense) — — Net loss (4,236,037 ) (4,042,057 ) Less: net income attributable to noncontrolling interest (26,977 ) (31,767 ) Net loss $ (4,263,014 ) $ (4,073,824 ) Preferred stock dividends and distributions (562,825 ) (681,111 ) Net loss $ (4,825,839 ) $ (4,754,935 ) Net loss per common share Basic and diluted $ (0.32 ) $ (0.39 ) Weighted average shares outstanding Basic and diluted 14,921,425 12,246,778 See accompanying notes to the condensed consolidated financial statements. 5 NEW FRONTIER ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended November 30, 2009 November 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,236,037 ) $ (4,042,057 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization 363,657 737,241 Impairment and abandonment of oil and gas properties 809,721 — Stock-based compensation 2,042,820 1,937,500 Changes in current assets and liabilities: Accounts receivable, trade (1,602,119 ) 316,251 Prepaid expense (97,242 ) 16,978 Accounts payable and accrued expenses 1,431,668 16,436 Other (100 ) — Net cash used in operating activities (1,287,632 ) (1,017,651 ) CASH FLOWS FROM INVESTING ACTIVITIES: Decrease in other assets — 33,300 Proceeds from sale of assets per the Participation Agreement with Entek 1,000,000 — Purchase of property and equipment (19,708 ) (2,158,476 ) Net cash provided by (used in) investing activities 980,292 (2,125,176 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of notes payable (200,898 ) (227,031 ) Proceeds from sale of common stock 1,000,000 — Proceeds from common stock warrant conversions — 1,712,469 Proceeds from exercise of placement agent warrants — 269,747 Preferred stock dividends paid — (298,443 ) Cost of issuance of equity for cash — (24,450 ) Noncontrolling interest in subsidiary (45,991 ) 77,950 Distributions to noncontrolling interest holders in consolidated subsidiary — (68,133 ) Other 9,656 — Net cash provided by (used in) financing activities 762,767 1,442,109 INCREASE (DECREASE) IN CASH 455,427 (1,700,718 ) BEGINNING BALANCE 856,475 3,602,939 ENDING BALANCE $ 1,311,902 $ 1,902,221 Cash paid for income taxes $ — $ — Cash paid for interest $ 13,181 $ 44,912 Supplemental schedule of non-cash investing and financing activities: Series B and C preferred stock converted to common stock $ 2,063 $ 1,348 Issuance of common stock – cashless exercise $ — $ 3 Accrued settlement payable $ 780,000 $ — Segregated arbitration funds and related indemnification agreement, affiliates $ 500,000 $ — See accompanying notes to the condensed consolidated financial statements. 6 NEW FRONTIER ENERGY, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS November 30, 2009 Note 1 - Summary of Significant Accounting Policies The Company and Business New Frontier Energy, Inc. (“NFEI” or the “Company”) is an independent energy company engaged in the exploration, development, acquisition, and production of natural gas and crude oil.The Company’s operations are conducted entirely in the continental United States. Note 2 - Basis of Presentation and Significant Accounting Policies Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of NFEI and Slater Dome Gathering, LLLP (“SDG”) and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information. Pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting of normal and recurring accruals) considered necessary to present fairly in all mutual respect the Company’s financial position as of November 30, 2009, the Company’s results of operations for the three and nine months ended November 30, 2009 and 2008 and cash flows for the nine months ended November 30, 2009 and 2008. Operating results for the three and nine months ended November 30, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending February 28, 2010, because of the impact of fluctuations in prices received for natural gas and crude oil, natural production declines, the uncertainty of exploration and development drilling results and other factors. In connection with the preparation of the condensed consolidated financial statements of NFEI and in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 855, “Subsequent Events” (“ASC Topic 855”) the Company evaluated subsequent events after the balance sheet date of November 30, 2009, through the filing of this report. Certain prior period amounts have been reclassified to conform to the current period presentation. The accounting policies followed by the Company are set forth in Note 1 to the Company’s consolidated financial statements in the Form 10-K for the year ended February 28, 2009, and are supplemented throughout the notes to this quarterly report on Form 10-Q. The interim condensed consolidated financial statements presented herein should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended February 28, 2009 included in the Form 10-K filed with the SEC. Principles of Consolidation The November 30, 2009 condensed consolidated financial statements include the accounts of NFEI as of and for the reporting periods ended November 30, and include the accounts of Slater Dome Gathering, LLLP (“SDG”) as of and for the reporting periods ended September 30. SDG has a calendar quarter end, September 30, which is consolidated with the Company effective November 30. All significant intercompany accounts and transactions were eliminated. The creditors of SDG do not have recourse to the general credit of the Company. New Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (“ASU 2010-06”), which provides amendments to FASB ASC topic Fair Value Measurements and Disclosures that will provide more robust disclosures about (i) the different classes of assets and liabilities measured at fair value, (ii) the valuation techniques and inputs used, (iii) the activity in Level 3 fair value measurements, and (iv) the transfers between Levels 1, 2 and 3.ASU 2010-06 is effective for fiscal years and interim periods beginning after December 15, 2009.The Company is currently assessing the impact that the adoption will have on its disclosures. In December 2008, the SEC issued Modernization of Oil and Gas Reporting: Final Rule, which published the final rules and interpretations updating its oil and gas reporting requirements.The final rule includes updates to definitions in the existing oil and gas rules to make them consistent with the petroleum resource management system, which is a widely accepted standard for the management of petroleum resources that was developed by several industry organizations.Key revisions include the ability to include nontraditional resources in reserves, the use of new technology for determining reserves, permitting disclosure of probable and possible reserves, and changes to the pricing used to determine reserves in that companies must use a 12-month average price.The average is calculated using the first-day-of-the-month price for each of the 12 months that make up the reporting period. The Company is in the process of evaluating the effect of these new requirements, and has not yet determined the impact that it will have on its financial statements upon full adoption on February 28, In January 2010, the FASB issued Accounting Standards Update No. 2010-03, Oil and Gas Reserve Estimation and Disclosures (“ASU 2010-03”), which provides amendments to FASB ASC topic Extractive Activities-Oil and Gas. The objective of ASU 2010-03 is to align the oil and gas reserve estimation and disclosure requirements of the FASB ASC with the requirements in the SEC’s Modernization of Oil and Gas Reporting: Final Rule. The Company is in the process of evaluating the effect of these new requirements, and has not yet determined the impact that it will have on its financial statements upon full adoption on February 28, 7 In June 2009, the FASB issued SFAS No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, as codified in FASB ASC topic Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162.This standard establishes only two levels of GAAP, authoritative and nonauthoritative.The FASB ASC was not intended to change or alter existing GAAP, and the Company’s adoption effective September 1, 2009 did not therefore have any impact on its consolidated financial statements other than to modify certain existing disclosures.The FASB ASC will become the source of authoritative, nongovernmental GAAP, except for rules and interpretive releases of the SEC, which are sources of authoritative GAAP for SEC registrants.All other nongrandfathered, non-SEC accounting literature not included in the FASB ASC will become nonauthoritative.FASB ASC is effective for financial statements for interim or annual reporting periods ending after September 15, 2009.Upon adoption, the Company began to use the new guidelines and numbering system prescribed by the FASB ASC when referring to GAAP in the third quarter of fiscal 2009. In May 2009, the FASB issued SFAS No. 165, Subsequent Events (“SFAS 165”), as codified in FASB ASC topic Subsequent Events.The Company adopted SFAS 165 effective June 1, 2009, which did not have an impact on its consolidated financial statements, other than additional disclosures.This standard is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.Specifically, this standard sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.SFAS 165 was effective for fiscal years and interim periods ended after June 15, 2009. In April 2009, the FASB issued two FASB Staff Positions (“FSP”) intended to provide additional application guidance and enhanced disclosures regarding fair value measurements and impairments of securities.FSP No. FAS 157-4, Determining Fair Value When the Volume or Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly, as codified in FASB ASC topic Fair Value Measurement and Disclosure, provides additional guidelines for estimating fair value in accordance with FASB SFAS No. 157, Fair Value Measurements (“SFAS 157”).The Company adopted these FSPs effective June 1, 2009, which did not have an impact on its consolidated financial statements, other than additional disclosures.FSP No. 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments, increases the frequency of fair value disclosures.These FSPs were effective for fiscal years and interim periods ended after June 15, 2009. The Company elected to implement SFAS 157 with the one-year deferral permitted by
